Barnard, P. J.
The proofs annexed to the moving papers show a clear case where the public interests will he greatly promoted by the opening of the proposed highway. It is, in effect, a village street. East Selonket is proven to be a growing village, unincorporated, hut with the needs of a village. The The northern part of the village must go west by Coulton avenue to get to the school, which is to the east, and can only he reached by turning east after traveling west by the Coulton avenue to Baptist street, and then going south to the Port Jefferson road, and then again retracing the distance east to the school and to Port Jefferson. The buildings interfered with are almost worthless. Some fruit trees are taken, but the hulk of the fruit orchard is untouched, and the land of Mrs. Bearing, the contestant, is left substantially uninjured, and her house some sixty feet from the proposed road. A very great benefit to the public will follow on account of the widening of the lane between the shore *765road and Ooulton avenue in connection, and as part of the opening. That lane is compactly built up, but is too narrow either for use, health or a good appearance. It is but twenty feet wide, and in some places even less.
As has been observed, the termination at Ooulton avenue compels the inhabitants in this lane, and others in the northern part of the village, to unnecessarily go out of their course either to the school or to Port Jefferson, where a great part of the trading of the village of Bast Selonket is done. The case is a very clear one, when the spirit of chapter 773, Law of 1873, is observed, and the proposed road brought within it by the evidence. The evidence taken by the county judge is convincing.
The order of the county judge is, therefore, affirmed.
Dykman and Cullen, JJ., concur.